UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7451



CLIFTON PAUL BRINEGAR,

                                           Petitioner - Appellant,

          versus


THOMAS CORCORAN, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-650-WMN)


Submitted:   December 22, 1998         Decided:     January 11, 1999


Before ERVIN and HAMILTON, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Clifton Paul Brinegar, Appellant Pro Se. Regina Hollins Lewis,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clifton Paul Brinegar appeals the district court’s order

denying his petition for habeas corpus relief and dismissing with

prejudice.    We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss substantially on the reason-

ing of the district court. See Brinegar v. Corcoran, No. CA-98-650-

WMN (D. Md. Sept. 16, 1998).    Although the district court deter-

mined that Appellant’s claim regarding the involuntariness of his

plea was procedurally defaulted (R. 11 at 8), we find that Appel-

lant properly preserved the claim.   (R. 8 at tab 5).   Nevertheless,

a review of the record shows that the claim lacks merit.          See

Fields v Attorney Gen of Md., 956 F.2d 1290, 1299 (4th Cir. 1992).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                            DISMISSED




                                 2